Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on July 5, 2022 has been entered and made of record.  Claims 1-20 are pending and are being examined in this application.
Applicant’s arguments with respect to the 102 and 103 rejections have been fully considered, but are unpersuasive for at least the following reasons:
Applicant argues that Vasseur fails to disclose the new limitation “wherein the processing includes utilizing the corresponding artificially-intelligent agent to perform a computation on the corresponding subgraph of the graph of the graph database.”
However, in cited paragraph 35, Vasseur discloses DLAs receiving requests to detect network anomalies. Each DLA is responsible for computing its own graph-based model for a given subset of the network [par. 51], and each DLA detects anomalies directly from a graph-based model [par. 57]. 
The receiving of requests to detect network anomalies disclosed by Vasseur teaches the claimed “processing” (of a request); the detecting of anomalies by a DLA as disclosed by Vasseur teaches the claimed “utilizing the corresponding artificially-intelligent agent to perform a computation”; and the detecting of anomalies from a DLA’s graph-based model as disclosed by Vasseur teaches the claimed “perform a computation on the corresponding subgraph of the graph.” As such, Vasseur clearly teaches “wherein the processing includes utilizing the corresponding artificially-intelligent agent to perform a computation on the corresponding subgraph of the graph of the graph database.” Please also see explanation below for more details on the mapping of the subgraph and the graph.
Applicant also argues that Vasseur does not teach “generating a plurally of artificially-intelligent agents for managing a graph database, wherein each artificially-intelligent agent of the plurality of artificially-intelligent agents is associated with a corresponding subgraph of a graph of the graph database.”
However, in cited paragraph 62, Vasseur discloses a supervisory device that correlates multiple graph-based models retrieved from various dynamic learning agents (DLAs). Nodes in a network are represented with a graph-based model [fig. 3A; par. 44]. Vasseur further discloses “Event Correlation Merging Local Graph Models from Distributed Nodes” [par. 50] such that each DLA is responsible for computing its own graph-based model for a given subset of the network [par. 51]. In other words, a network is represented by a distributed graph-based model comprising local graph models that represent respective subsets of the network that are managed by respective DLAs.
The DLAs disclosed by Vasseur teach the claimed artificially intelligent agents; the merged/distributed graph representing the network as disclosed by Vasseur teaches the claimed graph of the graph database; the local/own graph-based models disclosed by Vasseur teach the claimed the claimed corresponding subgraphs of the graph. As such, Vasseur clearly teaches the limitation “generating a plurally of artificially-intelligent agents for managing a graph database, wherein each artificially-intelligent agent of the plurality of artificially-intelligent agents is associated with a corresponding subgraph of a graph of the graph database.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-12, 14, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Vasseur et al. (US Pub. 20160219066).
Regarding Claim 1, Vasseur discloses a system, comprising: a memory that stores instructions; and a processor that executes the instructions to perform operations (For instance, it is expressly contemplated that the components and/or elements described herein can be implemented as software being stored on a tangible (non-transitory) computer-readable medium (e.g., disks/CDs/RAM/EEPROM/etc.) having program instructions executing on a computer, hardware, firmware, or a combination thereof. Para. {0080)), the operations comprising:
generating a plurality of artificially-intelligent agents for managing a graph database, wherein each artificially-intelligent agent of the plurality of artificially-intelligent agents is associated with a corresponding subgraph of a graph of the graph database (in various embodiments, processes 248-249 [agents] may utilize machine learning techniques, to perform anomaly detection in the network. In general, machine learning is concerned with the design and the development of techniques that take as input empirical data (such as network statistics and performance indicators), and recognize complex patterns in these data. Para. [0037]. Operationally, the techniques herein introduce an infrastructure in which distributed devices in the network act as dynamic learning agents (DLAs) (e.g., by executing DLA process 248). Para. [0054]. DLA process 248 may detect an anomaly either directly from a graph-based anomaly detection model... Para. [0057]; [0062). See also Fig. 3A and Para. [0044], [0050], and [0051]);
receiving a stream of requests intended for the graph database (For example, in one embodiment, the anomaly detection infrastructure of the network may be operable to detect network attacks [requests to check the network for a DoS attack]. Para. [0035]);
assigning each request of the stream of requests to a corresponding artificially intelligent agent of the plurality of artificially-intelligent agents, wherein the assigning of each request to the artificially-intelligent agent is based on a relevance of each request to the agent (DLA process 248 and/or event correlator process 249 include computer executable instructions that, when executed by processor(s) 220, cause device 200 to perform anomaly detection functions as part of an anomaly detection infrastructure within the network, Para. [0035));
routing each request to the corresponding artificially-intelligent agent to which each request is assigned; processing, by utilizing the corresponding artificially-intelligent agent, each request, wherein the processing includes utilizing the corresponding artificially-intelligent agent to perform a computation on the corresponding subgraph of the graph of the graph database (Routing process/services 244 include computer executable instructions executed by processor 220 to perform functions provided by one or more routing protocols, Para. [0033]. DLAs receive requests to detect network anomalies, Para. [0035]. Each DLA is responsible for computing its own graph-based model for a given subset of the network, Para. [0051]. Each DLA detects anomalies directly from a graph-based model, Para. [0057]); and
transmitting each output resulting from the processing of each request to a corresponding device, program, or a combination thereof, that made each request. (Specifically, according to various embodiments, a device in a network receives an indication of a network anomaly detected by a first graph-based anomaly detection model hosted by a first node in the network. Para. [0053)).
Regarding Claim 4, Vasseur discloses the system of claim 1, wherein the operations further comprise enabling each artificially-intelligent agent of the plurality of artificially-intelligent agents to spawn a concurrent routine for processing one or more requests from the stream of requests (As noted previously, each of DLA processes 248 may generate a graph-based anomaly detection model (e.g., an ego-centric model, etc.) that models the OD of the hosting device. Para. [0055)).
Regarding Claim 5, Vasseur discloses the system of claim 1, wherein the operations further comprise determining whether processing of a first request of the stream of requests has been completed (In addition, indication 402 may be provided to the supervisory device on a push basis (e.g., in response to detecting the anomaly) or on a pull basis (e.g., in response to receiving a request for information regarding any anomalies detected by the DLA. Para. [00556)).
Regarding Claim 6, Vasseur discloses the system of claim 1, wherein the operations further comprise determining that in addition to a first artificially-intelligent agent of the plurality of artificially-intelligent agents that a second artificially-intelligent agent is needed to process a first request of the stream of requests, wherein the determining is based on an analysis conducted on the first request (A particular device hosting DLA process 248 that detects an anomaly in the network (e.g., a possible attack, etc.) May provide an indication of the detected anomaly to a supervisory/central network device [second artificially-intelligent agent]. For example, assume that DLAI shown detects an anomaly. In such a case, it may provide indication 402 to a supervisory device (e.g., a self learning network central agent in servers 152-154, etc.) that executes event correlator process 249. (Para. [0056)).
Regarding Claim 7, Vasseur discloses the system of claim 6, wherein the operations further comprise routing the first request of the stream of requests to the second artificially-intelligent agent so as to enable the second artificially-intelligent agent to cooperatively process with the first request with the first artificially-intelligent agent (A particular device hosting DLA process 248 that detects an anomaly in the network (e.g., a possible attack, etc.) may provide an indication of the detected anomaly to a supervisory/central network device [second artificially-intelligent agent]. For example, assume that DLAI shown detects an anomaly. In such a case, it may provide indication 402 to a supervisory device (e.g., a self learning network central agent in servers 152-154, etc.) that executes event correlator process 249. (Para. [0056)).
Regarding Claim 8, Vasseur discloses the system of claim 1, wherein the operations further comprise enabling each artificially-intelligent agent of the plurality of artificially-intelligent agents to concurrently process each request in the stream of requests (For example, CE-2 and CE-3 shown in FIG. 1B may each execute DLA process 248 (e.g., to analyze the traffic associated with the devices in networks 160 and 162, respectively), to analyze their respective observation domains (ODs). Notably, a given ODi may correspond to the set of nodes/devices whose flows are completely observed by a given DLAi. Para. [0054)).
Regarding Claim 9, Vasseur discloses the system of claim 1, wherein the operations further comprise executing, by utilizing the plurality of artificially-intelligent agents, an algorithm on the graph database in response to a learned trigger, a user-specified trigger, or a combination thereof (For example, CE-2 and CE-3 shown in FIG. 18 may each execute DLA process 248 (e.g., to analyze the traffic associated with the devices in networks 160 and 162, respectively), to analyze their respective observation domains (ODs). Notably, a given ODi may correspond to the set of nodes/devices whose flows are completely observed by a given DLA. Para. [0054}. in various embodiments, processes 248-249 may utilize machine learning techniques, to perform anomaly detection in the network. In general, machine learning is concerned with the design and the development of techniques that take as input empirical data (such as network Statistics and performance indicators), and recognize complex patterns [triggers] in these data. Para. [0037)).
Regarding Claim 10, Vasseur discloses the system of claim 1, wherein the operations further comprise facilitating the creation of multiple different representations of parts of graph-structured data within each artificially-intelligent agent of the plurality of artificially-intelligent agents (Each DLA may build a partial view of the node-to-node relationships in the network. Para. [0054]. each of DLA processes 248 may generate a graph-based anomaly detection model...Para. [0054]).
Regarding Claim 11, Vasseur discloses the system of claim 1, wherein the operations further comprise enabling each of the plurality of artificially-intelligent agents to operate on themselves based on a preset condition, based on a learned condition, or a combination thereof (In various embodiments, processes 248-249 may utilize machine learning techniques, to perform anomaly detection in the network. Para. [0037]. learning machines are capable of adjusting their behavior to their environment. For example, a learning machine may dynamically make future predictions based on current or prior network measurements, may make control decisions based on the effects of prior control commands, Para. [0038)).
Regarding Claim 12, Vasseur discloses the system of claim 1, wherein the operations further comprise anticipating future requests from future streams of requests based on an access pattern, usage pattern, or a combination thereof, wherein the operations further comprise processing the anticipated future requests prior to an arrival of the anticipated future requests at the graph database (In various embodiments, processes 248-249 may utilize machine learning techniques, to perform anomaly detection in the network. Para. [0037]. learning machines are capable of adjusting their behavior to their environment. For example, a learning machine may dynamically make future predictions based on current or prior network measurements, may make control decisions based on the effects of prior control commands, Para. [0038)).
Regarding Claim 14, see the rejection for claim 1, which incorporates the claimed method.
Regarding Claim 15, Vasseur discloses the method of claim 14, further comprising enabling each artificially-intelligent agent to perform self-optimization via creation of an index, reorganization of ownership of graph components, modification of representations of subgraphs of the graph of the graph database, or a combination thereof (Thus, a graph-based anomaly detection model may construct such a graph and model and or all of the graph's parameters, to detect anomalies. For instance, the graph of communications between nodes in a network can be constructed and the amount of data transferred between two nodes may be used as the weight of its links [which therefore will be modified as the data transferred increases / decreases}. Para. [0043)).
Regarding Claim 17, Vasseur discloses the method of claim 14, further comprising splitting a first artificially-intelligent agent into multiple artificially-intelligent agents so as to allow for multiple representations of parts of graph structured data within the first artificially-intelligent agent (As shown, assume that graph-based models 330 and 340 are constructed by different devices distributed throughout the network (e.g., devices executing DLA process 248), Assume, for example, that graph-based model 330 models the communications between the set of devices represented by nodes 320-328 and that graph-based model 340 models the communications between the set of devices represented by nodes 326-328 and nodes 332-338. In such a case, graph-based models 330 and 340 may be considered to be overlapping, since both include nodes 326-328. Each model may be used to detect anomalies based on one or more of their characteristics. Para. (0046]). 
Regarding Claim 20, see at least the rejection for claim 1, Vasseur further discloses a non-transitory computer-readable device comprising instructions, which when loaded and executed by a processor, cause the processor to perform the claimed operations (For instance, it is expressly contemplated that the components and/or elements described herein can be implemented as software being stored on a tangible (non-transitory) computer-readable medium (e.g., disks/CDs/RAM/EEPROM/etc.) having program instructions executing on a computer, hardware, firmware, or a combination thereof. Para. [0080]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vasseur in view of Bowen et al. (US Pat. 6094649).
Regarding Claim 2, Vasseur fails to explicitly disclose the system of claim 1, wherein the operations further comprise enabling a first artificially-intelligent agent of the plurality of artificially-intelligent agents to generate a local index based on pending requests of the stream of requests, based on a previous operation conducted by the first artificially-intelligent agent on a previous request received by the graph database, or a combination thereof.
However, Bowen discloses the system of claim 1, wherein the operations further comprise enabling a first artificially-intelligent agent of the plurality of artificially-intelligent agents to generate a local index based on pending requests of the stream of requests, based on a previous operation conducted by the first artificially-intelligent agent on a previous request received by the graph database, or a combination thereof (During the associating Step 320, the agent 212 associates the textual data values with their paired location(s) in the index 214... That is, the associating Step 320 indexes the documents 210 by creating or updating the index 214 (which resides outside the database 202) [local index]... Col.11, Lns. 12-17; also see Fig. 2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anomaly detection taught by Vasseur so that indexing is performed as taught by Bowen. The motivation for doing so would have been to make data accesses more efficient (Bowen, Col. 1, Lns. 31-34).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vasseur in view of Snodgrass et al. (US Pub. 20120151000).
Regarding Claim 3, Vasseur fails to explicitly disclose the system of claim 1, wherein the operations further comprise determining if a first artificially-intelligent agent of the plurality of artificially-intelligent agents requests graph data from a second artificially-intelligent agent of the plurality of artificially-intelligent agents at a threshold frequency, and wherein the operations further comprise enabling the first artificially-intelligent agent to request ownership of the graph data of the second artificially-intelligent agent if the threshold frequency is satisfied.
However, Snodgrass discloses the system of claim 1, wherein the operations further comprise determining if a first artificially-intelligent agent of the plurality of artificially-intelligent agents requests graph data from a second artificially-intelligent agent of the plurality of artificially-intelligent agents at a threshold frequency, and wherein the operations further comprise enabling the first artificially-intelligent agent to request ownership of the graph data of the second artificially-intelligent agent if the threshold frequency is satisfied (The above and other problems are addressed by preemptively initiating selected data retrieval subtasks, such as selected service requests, to prefetch data that is deemed likely to be used to generate requested documents. Para. [0007]. As illustrated in FIG. 1, the prefetch client 58 [first artificially intelligent agent} may access a prefetch cache 58, which may be implemented with random access memory and/or hard disk storage of the web server machine(s) 32. The prefetch cache 58 is preferably used to cache data retrieved from the prefetch service 50 in order to reduce the frequency with which queries are sent to the prefetch service. Para. [0035]. FIG. 1 illustrates the components and the basic operation of the prefetch service 50 [second artificially intelligent agent]. The service 50 is implemented as a prefetch service application 50A that runs on a prefetch server 50B. Para. [0027)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anomaly detection taught by Vasseur so that prefetching is performed as taught by Snodgrass. The motivation for doing so would have been to reduce generation times (Snodgrass, Abstract).

Claims 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur in view of Long et al. (US Pub. 20180089331).
Regarding Claim 13, Vasseur fails to explicitly disclose the system of claim 1, wherein the operations further comprise updating a first artificially-intelligent agent associated with a first subgraph of the graph database without locking other portions of the graph database.
However, Long discloses the system of claim 1, wherein the operations further comprise updating a first artificially-intelligent agent associated with a first subgraph of the graph database without locking other portions of the graph database (Graph 210 and schemas 306 may additionally be used to populate a graph database 200 for processing queries 308 against the graph. More specifically, a representation of nodes 316, edges 318, and predicates 320 may be obtained from source of truth 334 and stored in a log 312 in the graph database. Lock-free access to the graph database may be implemented by appending changes to graph 210 to the end of the log. Para. [0040)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anomaly detection taught by Vasseur so that lock-free access is performed as taught by Long. The motivation for doing so would have been to reduce overhead required to lock the database.
Regarding Claim 18, Vasseur fails to explicitly disclose the method of claim 14, further comprising enabling each artificially-intelligent agent of the plurality of artificially intelligent agents to analyze transactions as the transactions are added to the graph database, and further comprising scheduling and managing execution of an algorithm to be executed on at least one of the transactions in response to an event trigger.
However, Long discloses the method of claim 14, further comprising enabling each artificially-intelligent agent of the plurality of artificially intelligent agents to analyze transactions as the transactions are added to the graph database, and further comprising scheduling and managing execution of an algorithm to be executed on at least one of the transactions in response to an event trigger (The monitoring and management tool allows a user to search, monitor and analyze the state and performance characteristics of the system from one place, in real time... They gain operational intelligence with real-time visibility and critical insights into customer experience, transactions and other key performance metrics. Para. [0452]), and further comprising scheduling and managing execution of an algorithm to be executed on at least one of the transactions in response to an event trigger (The data services module 3206 may include an event queue that schedules provision of notifications to perform stream processing and batch parallel processing...the scheduling may be based on rules that account for the availability of processing resources... As data volumes grow, the data services module 3206 automatically adds nodes to the cluster to accommodate (e.g., store and process) the new data. As nodes are added, the data services module 3206 automatically rebalances and partitions the data across all nodes, ensuring continued high performance and reliability. Para. [0576}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anomaly detection taught by Vasseur so that lock-free access is performed as taught by Long. The motivation for doing so would have been to proactively monitor comprehensive system health measures (Long, Para. [0451)).
Regarding Claim 19, Long generating an alert based on an output of the execution of the algorithm on the at least one of the transactions (The monitoring and management tool allows a user to search, monitor and analyze the state and performance characteristics of the system from one place, in real time. Users can troubleshoot problems and investigate performance incidents in minutes instead of hours or days. They gain operational intelligence with real-time visibility and critical insights into customer experience, transactions and other key performance metrics. The monitoring and management tool may also provide APIs that enables an organization to: monitor activity of an environment; create alerts across any component; view logs for the environment; modify logging levels for the environment; understand the versions of software on the environment; and/or perform a health status check. Paras. {0452]-[0453}).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vasseur in view of Hendersen (US Pat. 8775476).
Regarding Claim 16, Vasseur fails to explicitly disclose the method of claim 14, further comprising enabling each artificially-intelligent agent to select a storage format that matches a local connective structure, wherein the local connective structure corresponds to a relational structure of the corresponding subgraph associated with each artificially-intelligent agent.
However, Henderson discloses the method of claim 14, further comprising enabling each artificially-intelligent agent to select a storage format that matches a local connective structure, wherein the local connective structure corresponds to a relational structure of the corresponding subgraph associated with each artificially-intelligent agent (The Forms Language may permit the creation of “Forms”, which may define the class properties of the Entities each represents and may define the relational structure of each specific type of Entity. A form defines a data nodes and the class defined by a Form may be a Form Entity, Relation Entity, Relationship Entity, or any other Entity that may be instantiated by a Form. Col. 17, Lns. 20-28; see also Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anomaly detection taught by Vasseur to use an entity-relationship representation as taught by Long. The motivation for doing so would have been to assemble diverse entities (Henderson, Col. 17. Lns. 17-19).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157